Citation Nr: 1742211	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-47 644	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for a left shoulder disorder, to include as secondary to a service connected right knee condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in San Diego, California.

As a matter of background, this appeal previously came before the Board in September 2014, at which time the Board found new and material evidence had been submitted sufficient to reopen the claim of entitlement to service connection for a left shoulder disorder and, to that limited extent, granted the appeal. It then remanded both the service connection claim and the TDIU claim for additional development.

In August 2015, the Board again remanded the claims for additional development.  

In a March 2016, the RO granted the Veteran's claim for TDIU, effective the date the Veteran filed his claim.  As this is a full grant of the benefit, this issue is no longer on appeal.
  

FINDING OF FACT

On April 27, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


